THOMAS, J.
The complaint alleges that defendants permitted heaps of ice to form on the sidewalk in front of their premises, with notice thereof, but without effort to arrest the accumulation, or to remove the obstruction, and that plaintiff, slipping thereon, was injured. Such passivity is not actionable wrongdoing. Moore v. Gadsden, 93 N. Y. 12; Mullins v. Siegel-Cooper Co., 183 N. Y. 129, 75 N. E. 1112; City of Rochester v. Campbell, 123 N. Y. 405, 410, 25 N. E, 937, 10 L. R. A. 393,20 Am. St. Rep. 760; Brown v. Wysong, 1 App. Div. 423, 37 N. Y. Supp. 281; Rohling v. Eich, 23 App. Div. 179, 48 N. Y. Supp. 892; English v. Kwint, 140 App. Div. 509, 125 N. Y. Supp. 807; Connolly v. Bursch, 149 App. Div. 772, 134 N. Y. Supp. 141.
The order of the County Court of Queens County should be reversed, with $10 costs and disbursements, and the motion on the pleadings for judgment for the dismissal of the complaint, with costs, granted, with $10 costs of the motion. All concur.